Exhibit 10.9 SECOND AMENDED AND RESTATED GUARANTY AGREEMENT THIS SECOND AMENDED AND RESTATED GUARANTY AGREEMENT , dated as of August 20, 2015 (together with any amendments or supplements hereto, this “ Guaranty Agreement ”), by PROTEIN FINANCE COMPANY , a Delaware corporation, OMEGA SHIPYARD, INC. , a Delaware corporation, PROTEIN INDUSTRIES , INC. , a Delaware corporation, CYVEX NUTRITION, INC. , a California corporation, INCON PROCESSING, L.L.C. , a Delaware limited liability company , and WISCONSIN SPECIALTY PROTEIN, LLC , a Wisconsin limited liability company (herein whether singular or plural referred to as “ Guarantor ”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION , a national banking association, as Administrative Agent (“Administrative Agent”) for itself and the lenders (collectively, “ Lenders ”) who are or may become a party to the Loan Agreement defined in RecitalB below . W I T N E S S E T H : A.Omega Protein Corporation, a Nevada corporation (the “ Company ”), and Omega Protein, Inc., a Virginia corporation (“
